Exhibit 10.2

AMENDMENT TO PRODUCT PURCHASE AGREEMENT


This AMENDMENT THREE (3) TO PRODUCT PURCHASE AGREEMENT (the "Amendment")
supplements that certain Product Purchase Agreement No. 02542-060507 which has
an effective date of September 9, 2007 and which is by and between
Hewlett-Packard Company (herein "HP") and Dot Hill Systems (herein "Supplier").


RECITALS


WHEREAS, HP and Supplier have previously entered into the Product Purchase
Agreement (the "Agreement ") stated above;


WHEREAS, the purpose of this Amendment is to set forth commercial and other
terms and conditions for Product sold by Supplier and purchased by HP pursuant
to the Agreement ; and


WHEREAS, HP and Supplier desire to supplement the Agreement as herein provided.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby
acknowledged ,HP and Supplier hereby agree as follows:


1.
The effective date ("Effective Date") of this Amendment is August 25th, 2008,
however, the effective date of the change detailed at paragraph 4 below is
effective retroactively to the Effective Date of the Agreement.



2.
Capitalized terms used herein, unless otherwise defined, will have the meanings
given in the Agreement.



3.
This Amendment may be signed in original or emailed counterparts, and each
counterpart will be considered an original, but all of which together will
constitute one and the same instrument.



4.
Section 1.2 of the Agreement is modified to include the following sentence:



Notwithstanding anything in this Agreement to the contrary, Supplier
acknowledges and agrees that all purchases by HP and its Eligible Purchasers
from Supplier shall be governed by the terms of this Agreement whether or not
set forth in an Exhibit to this Agreement.


5.
The Agreement continues in full force and effect, and except as may be expressly
set forth in this Amendment, the Agreement is unchanged.



IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have
executed this Amendment as of the Effective Date.
DOT HILL SYSTEMS CORP.
 
HEWLETT-PACKARD COMPANY
/s/ Dana W. Kammersgard
 
/s/ Richard Gentilini
Authorized Representative
 
Authorized Representative
8/22/2008
 
9/5/2008
Date
 
Date
Dana W. Kammersgard
 
Richard Gentilini
Printed Name
 
Printed Name
CEO
 
Director, SWD Global Procurement
Title
 
Title



